Case 1:15-cv-07433-LAP Document 1200-4 Filed 01/27/21 Page 1 of 8




                     Exhibit 2
            (File Under Seal)
Case 1:15-cv-07433-LAP Document 1200-4 Filed 01/27/21 Page 2 of 8




                     GIUFFRE007590
                     Confidential
        Case 1:15-cv-07433-LAP Document 1200-4 Filed 01/27/21 Page 3 of 8




                                                                                       GIUFFRE007590
                                                                                       Confidential



02/11/2015                           Page 2296           Public Records Request No.: 16-268
        Case 1:15-cv-07433-LAP Document 1200-4 Filed 01/27/21 Page 4 of 8




                                                                                      GIUFFRE007590
                                                                                      Confidential
02/11/2015                           Page 2297           Public Records Request No.: 16-268
        Case 1:15-cv-07433-LAP Document 1200-4 Filed 01/27/21 Page 5 of 8




                                                                                        GIUFFRE007590
                                                                                        Confidential

02/11/2015                           Page 2298           Public Records Request No.: 16-268
        Case 1:15-cv-07433-LAP Document 1200-4 Filed 01/27/21 Page 6 of 8




02/11/2015                           Page 2299                   Public Records Request No.: 16-268
                                                 GIUFFRE007590
                                                 Confidential
        Case 1:15-cv-07433-LAP Document 1200-4 Filed 01/27/21 Page 7 of 8




                                                                                       GIUFFRE007590
                                                                                       Confidential
02/11/2015                           Page 2300           Public Records Request No.: 16-268
        Case 1:15-cv-07433-LAP Document 1200-4 Filed 01/27/21 Page 8 of 8




                                                                                       GIUFFRE007590
                                                                                       Confidential

02/11/2015                           Page 2301           Public Records Request No.: 16-268
